Title: To John Adams from the Trustees of Dartmouth College, 24 September 1782
From: Dartmouth College, Trustees of
To: Adams, John



University of Dartmouth September 24th. 1782
Sir

Though we have not the honor to be personally acquainted with you, yet, from your extensive character, we have the happiness to know your Excellency to be a friend to knowledge, as well as freedom.
Your abelities being so adequate to the gratefication of your benevolence, is a consideration attended with a very sensable pleasure, while we address you on a subject, that comprehends much of the happiness of the human species.
We beg leave, Sir, to recommend to your friendly notice, attention, and patronage, the honorable John Wheelock Esquire, the worthy President of this Institution; (accompanied by Mr. James Wheelock) and the very liberal design, which is, by our particular request, the object of his attention. You will perceive, Sir, the measure is favored by all the influence of the first characters now in America. And permit us to refer you for the further particulars of it to our agent, and to the articles, contained in the recommendation.

We have the honor to be with highest sentements of respect, Sir, Your Excellencys most obliged, obedient, and humble Servants, Signed by order of the board of Trustees,
Beza Woodward Secretary

